DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Status of Action
Receipt of Remarks filed on 02/01/2021 is acknowledged. Claims 1, 3, 5-7 and 9-17 are pending in this application.  Claims 2, 4 and 8 have been cancelled.  Claim 1 has been amended.


Status of Claims
Claims 1, 3, 5-7, 9-13 and 15 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 14 and 16-17 directed to non-elected invention are withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Priority
The present application is a 371 of PCT/US2016/024704 filed on 03/29/2016, and the PCT/US2016/024704 has provisional 62/145,340 filed on 04/09/2015.


Withdrawn of Claim Rejection
Applicant’s claim amendment filed on 02/01/2021 has been considered.  The previous rejection under 35 U.S.C. 112 second paragraph as being indefinite has been overcome because the indefinite issue has been amended.

New Grounds of Claim Objection/Rejection

Claim Objection
Claims 7 and 15 are objected to because of the following informalities:
(1)	Claim 7 recites a Markush group of alternative preservative compounds using the phrase “selected from the group consisting of….and/or”.  However, the word “and” and “or” in this phrase “and/or” is redundant.  It is suggested that either the word “and” or “or” is used in the Markush language.
Claim 15 recites a phrase “Industrial & Institutional product” in line 1-2, it is suggested be amended to “industrial and institutional product”, as evidenced by Applicants’ claim 12 (see line 5).  Appropriate correction is required.


Claim Rejection - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 1 recites an aqueous composition comprising a combination of required components (i), (ii), (iii) and (v).  While the total amounts of the components (i), (ii), (iii) and (v), e.g. 50% of (i) + 10% of (ii)(a) + 10% of (ii)(b) + 10% of (iii) + 5% of (v), can be minimal at 85% by weight based on the total weight of the aqueous composition.  However, if the amount of the component (i) is used at 80% by weight and each component (ii)(a), (ii)(b), (iii) and (v) is used at minimal, e.g. 10% of (ii)(a) + 10% of (ii)(b) + 10% of (iii) + 5% of (v), it gives a total amount of 115% by weight based on the total weight of the aqueous composition, which is over the 100% basis weight.

In addition, claim 3, 5-7, 9-13 and 15 are also rejected because they do not resolve the indefinite issue for clam 1.

	(2)	Claim 7 is rejected as indefinite because the claim recites a limitation “wherein the composition of claim 1 is combined with at least one preservative compound, wherein the preservative compound is selected from….phenyl ethanol and/or phenyl propanol” (see line 10).
	The claim is indefinite because the preceding claim 1 has already included “phenyl ethyl alcohol” (alternative name is phenyl ethanol) and/or “phenyl propyl alcohol” (alternative name is phenyl propanol) in the composition.  It appears that the preservative compound is included as an additional component.  As such, the scope of claim 7 is unclear if the preservative compound is either “phenyl ethyl alcohol” or “phenyl propyl alcohol”, as their presence in the composition is redundant from the composition of claim 1.
	(3)	Claim 13 is rejected as indefinite because it recites the weight of the composition of claim 1, which is based on “the total composition”.  Since claim 13 recites two compositions, one is the “composition of claim 1” and the other is an “end-user composition”.  As such, it is not clear which composition the phrase “the total composition” is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as 

Claims 1, 3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEYER et al. (CA 2904105A1) in view of WINGENFELD et al. (U. S. Patent No. 8,338,468 B2) and VON ASPERN et al. (U. S. PG. Pub. No. 2014/0121174A1). 
Applicant Claims
Applicant claims an aqueous multi-lamellar composition, comprising:
(i)	phenyl ethyl alcohol and/or phenylpropyl alcohol (about 50 wt. % to about 80 wt. %);
(ii)	a mixture of non-ionic surfactants:
(a) polyglyceryl-4-laurate and polyglyceryl-4-sebacate (about 10 wt. % to about 20 wt. %); and
(b) polyglyceryl-6-caprylate and polyglyceryl-6-caprate (about 10 wt. % to about 20 wt. %);
(iii)	octane-1, 2-diol (about 10 wt. % to about 20 wt. %); and
(iv)	water (about 5 wt. % to about 80 wt. %).


Determination of the scope and content of the prior art
(MPEP 2141.01)
For claim 1, BEYER teaches a composition comprising a delivery system for delivering active compound(s) and other component(s) within said delivery system to improve the availability and effectiveness of the actives for use in personal care and cosmetic compositions (see: [0001] & [0006]).
BEYER teaches that the delivery system comprises liposome or cerasome, which has a multi-lamellar structure composed of more than one lipid bilayer (see: [0007], line 11-13; [0013]; [0046], line 1-2; [0057], line 1-2; and [0085], line 1-2).  BEYER teaches that the personal care product containing said delivery system can be an aqueous-based system (see: [00120], line 1 & 3).  As such, the “delivery system comprising the multi-lamellar structure in aqueous-based” taught by BEYER reads on the “aqueous” and “multi-lamellar” structure of the composition of claim 1.
For claim 1, component (i), BEYER teaches that the composition can include “one or more functional ingredients” that are commonly used in cosmetic formulations and compositions and can provide benefit to the physical properties and stability and/or prevent or retard microbial growth, wherein the functional ingredients can be at least one preservative, e.g. phenylethyl alcohol, which can be used in an amount, i.e. about 5% by weight, effective to prevent or retard microbial growth (see: [00102], line 1-6; and [00105], line 3 & 9-14).
For claim 1, component (ii), BEYER teaches that the composition includes cosmetic oils, i.e. triglycerides of caprylic/caprylate (see: [00121], line 1-5); or synthetic oils, i.e. polyglyceryl fatty acid esters (see: [00122], line 1 & 5).

For claim 1, optional component (iv), BEYER teaches that the composition includes at least one solvent, i.e. a glycol (e.g. 1, 3-propanediol), in an amount from about 8 wt. % to about 30 wt. % (see: [0015]; & [0040] as examples).
For claim 1, component (v), BEYER teaches that the composition includes water in an amount of at least 30 %, or at least 60 %, by weight based on the total weight of the composition (see: [0039]), and that amount overlap with the water amount in the range between 30 % and 80 % by weight as claimed.
For claim 3, BEYER teaches the liposomes of the delivery system, which having the multi-lamellar structure is composed of more than one lipid bilayer (see: [0007], line 11-13; [0013]; [0046], line 1-2; [0057], line 1-2; and [0085], line 1-2).  Therefore, the multi-lamellar structure formed from liposomes reads on the similar “multi-lamellar” structure as claimed, as evidenced by the instant specification (see: [0035]), which recites that the multi-lamellar structure can be in the form of multilamellar liposomes, and the multilamellar structure can provide advantages like stability, entrapment, efficacies and better biological activities for delivering actives.
Therefore, BEYER’s multilamellar liposomes is also capable of delivering hydrophobic substances, i.e. the cosmetic oils as taught by BEYER, in the similar controlled or periodic release manner as claimed.
For claims 5 and 6, as stated above, BEYER teaches the multi-lamellar structure formed from liposomes, and said structure is similar as the multi-lamellar structure 
For claim 7, BEYER teaches that more than one preservative can be included in the composition, i.e. phenylethyl alcohol, phenylpropyl alcohol or combinations thereof, to prevent or retard microbial growth (see: [00102], line 1-6; and [00105], line 3 & 9-14).  As such, the addition of “phenylpropyl alcohol” (phenylpropanol) in combination with the phenylethyl alcohol (phenylethanol) reads on the additional preservative as claimed.
For claim 12, BEYER teaches that the delivery system composition can be employed in cosmetic, toiletry and personal care products, and in the form as aqueous-based or emulsion-based for applications (see: [00118-0120]). ** Noted that the “emulsion-based products” taught by BEYER are “non-aqueous-based” products.  As such, BEYER’s personal care products reads on the present “aqueous and non-aqueous-based end-user applications as claimed.  
For claims 13 and 15, BEYER teaches several cosmetic formulations, as examples, comprising aqueous systems suitable for use in hair and body cleansing products (see: (e.g. shampoos; see: page 47, Formulations A and C; and page 47-48, [0118]); or comprising emulsions suitable for use in hair and cosmetic products (see: page 45-46, [00125-00126]).
about 0.1 % to about 20 % by weight of the delivery system composition comprising the multi-lamellar structure can be used in the cosmetic formulations (see: page 45-48).
As such, the “emulsion-based cosmetic formulations” reads on the “non-aqueous based end user products composition” and the amount of the delivery system composition in the cosmetic formulations overlap with the claimed “aqueous multi-lamellar composition” in the range between “0.01 % and 5 % by weight” as claimed in claims 13 and 15.

ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	BEYER teaches a composition comprising a delivery system comprising desirable personal care and functional ingredients suitable, i.e. phenylethyl alcohol as preservative (i.e. about 5 wt. %), to provide benefit to the physical properties and stability and/or prevent or retard microbial growth, as discussed above.
However, BEYER does not teach the phenylethyl alcohol in an amount, i.e. about 50 % to 80 % by weight, as recited in claim 1; and BEYER also does not teach the component (iii): 1, 2-octanediol of claim 1. The deficiencies are taught by the other reference WINGENFELD.   
WINGENFELD teaches a microbicidal composition (useful in cosmetic applications; col.1 lines 47+) comprising a combination of aromatic alcohol (i.e. phenylethanol and/or phenylpropanol) and 2-methyl-3-isothiazolone (MIT), wherein the combination provides a synergistic preservative or antimicrobial effect (see: col. 1, line claim 7.
WINGENFELD teaches the aromatic alcohols, i.e. phenylethanol and/or phenylpropanol, can be used in an amount, preferably, of 0.1 % to 80 % by weight relative to the total weight of the composition (see: col. 2, line 47-50; and col. 3, line13-15).  As such, the amount of phenylethanol and/or phenylpropanol, taught by WINGENFELD, reads on the amount, i.e. about 50% to about 80% by weight, of the component (i) of claim 1.
WINGENFELD teaches that the composition further comprises 1, 2-octanediol, to provide activity enhancement to the preservatives (actives), and it can be added in an amount of 10 % by weight (see: col. 2, line 30-31; and col. 3, line 7-8).  As such, the “1, 2-octanediol” taught by WINGENFELD reads on same ingredient and its amount as the component (iii) of claim 1.
WINGENFELD teaches that the synergistic preservatives combination is effective against bacteria, i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger (see: col. 5, line 5).  AS such, it reads on the microorganisms that can be inhibited or killed by the composition of claim 9.  
(2)	BEYER teaches that the delivery system composition can be used with cosmetic oils, i.e. triglycerides of caprylic/caprylate (see: [00121], line 1-5), or synthetic oils, i.e. polyglyceryl fatty acid esters (see: [00122], line 1 & 5).  Therefore, BEYER teaches the polyglyceryl fatty acid esters genus, but does not teach the species of said genus, i.e. they can be the component (ii): polyglyceryl-6-caprylate and polyglyceryl-6-claim 1.  The deficiency is taught by the other reference VON ASPERN.
VON ASPERN teaches a hair treatment product (i.e. hair shampoos; see: [0010]) containing at least one polyglycerol ester to improve shine, moisture balance, and to prevent grease re-absorption by the keratin fibers (see: [0006] & [0019]), wherein the preferred polyglycerol esters include, i.e. polyglyceryl-6 caprylate and caprate, or polyglyceryl-4 laurate and sebacate, or combinations thereof (see: 0029]).  As such, this teaching reads on the component (ii) of claim 1.
VON ASPERN also teaches that the polyglycerol ester can be used in an amount, i.e. 10 % by weight (see: [0006] & [0019]) (see: [0009]).  As such, a skilled artisan would have recognized that if a combination of polyglyceryl-6 caprylate and polyglyceryl-6-caprate and polyglyceryl-4 laurate polyglyceryl-4-sebacate is used, each of them may be used in an amount of, i.e. 10 % by weight as suggested by VON ASPERN.
With respect to claims 10-11, BEYER, WINGENFELD and VON ASPERN combined teaches a similar composition comprises a multi-lamellar structure as delivery system, comprising combinations of ingredients, i.e. phenylethyl alcohol and/or phenylpropyl alcohol as preservative; a mixture of polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4 laurate and polyglyceryl-4-sebacate; 1,2-octanediol and water, as those claimed.
Since the prior art teaches the similar multilamellar chemical structure and ingredients in combination as the present multilamellar composition, the properties applicant discloses and/or claims, i.e. stability on storage or under freeze/thraw cycle conditions, are necessarily present as to a chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to the recitation “wherein the composition is capable of inhibiting or killing yeast, mold….or odor causing strains” in claim 1,  BEYER teaches that the composition comprises the same preservative as claimed, e.g. phenylethyl alcohol, to prevent or retard microbial growth, and the other reference WINGENFELD teaches the synergistic preservatives in combination as claimed, i.e. phenylethanol, phenylpropanol and 2-methyl-3-isothiazolone (MIT), is effective against bacteria, i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger (see: col. 5, line 5).
As such, the composition produced from cited references is also capable of inhibiting or killing yeast, mold….or odor causing strains because a chemical composition and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine BEYER with WINGENFELD to produce a preservative mixture which comprises multiple preservatives, i.e. a mixture of aromatic alcohols (e.g. phenylethanol and phenylpropanol) and 2-methyl-3-isothiazolone (MIT), because BEYER teaches the preservative, i.e. phenylethyl alcohol, is effective to prevent or retard microbial growth, and WINGENFELD teaches the preservatives, i.e. phenylethanol and phenylpropanol and/or 2-methyl-3-isothiazolone (MIT), when are used in combination can Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger.
With respect to the amount of the preservatives (phenylethanol and/or phenylpropanol) as claimed is about 50 % to about 80 % by weight, one ordinary skill in the art would been obvious to adjust the total preservative amount to a desirable level, depends on the level of microorganism inhibition one wish to achieve, or the combination of preservatives to be applied.  In the instance case, WINGENFELD teaches that when the preservatives, i.e. the aromatic alcohols (e.g. phenylethanol and phenylpropanol) present in an amount of 0.1 % to 80 % by weight, can be combined with 2-methyl-3-isothiazolone (MIT), the combination provides synergistic preservative or antimicrobial effect against bacteria (i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus) and yeasts (i.e. Candida albicans); and molds (i.e. Aspergillus niger).
One ordinary skilled in the art at the time the invention was made also would have been motivated to include other desirable ingredients, i.e. 1,2-octanediol, and at least one polyglyceryl fatty acid esters, i.e. polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4-laurate and polyglyceryl-4-sebacate, because WINGENFELD teaches that the addition of 1,2-octanediol is desirable and can improve the activity of the preservatives (actives), and VON ASPERN teaches that the additional of polyglycerol esters, e.g. polyglyceryl-6-caprylate and polyglyceryl-6-caprate, and polyglyceryl-4-laurate and polyglyceryl-4-sebacate, is desirable as they can provide several advantageous, i.e. improved shine, improved moisture balance, protection from oxidative damage, prevent 
Therefore, the desirable effects or advantages that can be achieved by the inclusion of the 1,2-octanediol and the polyglycerol fatty acid esters suggested by WINGENFELD and VON ASPERN provides the motivation for one of ordinary skilled in the art include them into BEYER’s composition.
With respect to the amount of the polyglycerol fatty acid esters, e.g. about 10 % by weight of polyglyceryl-6-caprylate and polyglyceryl-6-caprate, and about 10 % by weight of polyglyceryl-4-laurate and polyglyceryl-4-sebacate as claimed, VON ASPERN suggests that the polyglycerol ester can be used in an amount of about 10 % by weight.  As such, one ordinary skill in the art would been obvious to adjust and optimize the total polyglycerol esters amounts in the composition to a desirable amount, which would depend on the level of improvement to be attained, i.e. the desirable level of shine and moisture balance provided in the end-used products.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicants’ arguments filed on 02/01/2021 have been considered but not persuasive.  

The argument is not persuasive.  First, the obviousness rejection set forth above is based on a combined teaching of BEYER, WINGENFELD and VON ASPERN, and their combination teaches all elements required by the present claim 1 and the combination also suggests that the resultant composition is capable of prevent or retard microbial growth.  The primary reference BEYER teaches a similar multilamellar structure as the claimed multilamellar structure formed from liposomes (see instant specification: [0035]) as delivery system for encapsulating and delivering useful active compounds and ingredients to improve their availability and effectiveness for personal care and cosmetic applications (see: [0001] & [0006]), and BEYER also teaches the ingredients of the cosmetic and personal care products include: preservatives effective for preventing or retarding microbial growth (e.g. phenyl ethyl alcohol and/or phenyl propyl alcohol); solvents and base materials such as cosmetic oils (e.g. polyglyceryl fatty acid esters) as set forth above.
The secondary reference WINGENFELD is relied upon to teach the use of aromatic alcohols as preservative active (i.e. phenylethanol and/or phenylpropanol) in the range from 0.1 to 80 % by weight together with preservative 2-methyl-3-isothiazolone (MIT) to form a preservative mixture to provide synergistic preservative or antimicrobial effects against bacteria (e.g. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus), yeasts (e.g. Candida albicans) and molds (e.g. Aspergillus niger).  WINGENFELD also suggests that the microbiocidal composition can further include solvents, e.g. 1, 2-octanediol in an amount of 10 % by weight, to enhance the microbiocidal activity of the preservative actives (i.e. the aromatic alcohols) set forth above.
The secondary reference VON ASPERN is relied upon to teach the use of polyglycerol esters, e.g. polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate in combination, in personal care products for hair treatments to provide several advantages or beneficial effects, i.e. to improve shine and moisture balance, to protect from oxidative damage, to prevent grease re-absorption by the keratin fibers and increase washing fastness of colored keratin fibers, and to delay the formation of dandruff, as discussed above.
Therefore, the beneficial effects and advantages can be obtained from the preservatives combination, e.g. phenylethanol and phenylpropanol and/or 2-methyl-3-isothiazolone (MIT), and the polyglycerol esters (e.g. a mixture of polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate) provide the motivation for an ordinary skilled person in the art to include these desirable ingredients to benefit the users of the products.  The ordinary skilled person in the art also would have been motivated to utilize BEYER’s multilamellar structure as delivery system to deliver the beneficial ingredients in order to improve the availability and effectiveness of the actives for use in personal care and cosmetic compositions.
Applicants next argued that WINGENFELD teaches the phenylethanol (0.1-80 % by weight) is used to synergize the performance of MIT and the 1, 2-octanediol is used 
The argument is not persuasive because WINGENFELD clearly teaches the aromatic alcohols, i.e. phenylethanol and/or phenylpropanol, are used as active compounds in the microbiocidal composition in the range from 0.1 to 80 % by weight (e.g. 50 % by weight).  WINGENFELD recites “the second component being at least one active compound selected from the groups of active compounds, e.g. aromatic alcohols (see WINGENFELD: page 1, ABSTRACT; col. 1, line 20-22 & 29; col. 2, line 47-50; & col. 9, reference claim 1).  
With respect to the argument regarding the use of 1, 2-octanediol as a solvent in WINGENFELD, Applicants’ argument is also not persuasive.  First, it should be noted that the present claims, i.e. claim 1, do not particular limit or require the 1, 2-octanediol (or referred as octane-1,2-diol in the present claim 1) must be used as a co-surfactant and not as a solvent.
Secondly, even if WINGENFELD teaches a different use of the 1, 2-octanediol (as solvent) than the desired use in the present invention (as co-surfactant), it does not lend patentability to an otherwise unpatentable invention because the fact that applicants have 
In the instance case, WINGENFELD teaches the beneficial effect provided by the inclusion of 1, 2-octanediol as a solvent, i.e. it can enhance the biocidal activity of the active compound (i.e. aromatic alcohols), and such effect is desirable and would have motivated one ordinary skilled in the art to do so and include the above solvent in their microbiocidal composition.
Applicants next argued that VON ASPEN discloses the use of polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4-laurate and polyglyceryl-4-sebacate in combination with cationic alkyl oligoglucoside as a complex for a hair treatment to provide improved shine and moisture balance, whereas the present composition employs such polyglycerol esters as non-ionic surfactants.  As such, one ordinary skilled in the art would have not be motivated to use polyglyceryl esters as surfactants.  Further, the combination of BEYER and VON ASPEN would not result in the currently claimed invention, i.e. the aqueous multilamellar composition comprising the components (i), (ii), (iii) and (v), or further includes optionally component (iv) (see Remarks: page 11-12).
The argument is not persuasive. First, it should be noted that the present composition, i.e. claim 1, is written using a transitional phrase “comprising”, which is fully open-ended and means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claims.  In the instance case, the unrecited element, i.e. the cationic surfactant taught by VON ASPEN, may be included 
Secondly, even if VON ASPEN teaches a different use of the polyglycerol esters (as active substance taught by VON ASPEN) than the desired use in the present invention (as non-ionic surfactants in the present claims), it does not lend patentability to an otherwise unpatentable invention because the fact that applicants have recognized another advantage of the polyglyceryl-4 laurate/sebacate and/or polyglyceryl-6 caprylate/caprate (i.e. for use as non-ionic surfactants) which would flow naturally from following the suggestion of the prior art (VON ASPEN) cannot be the basis for patentability when the differences would otherwise be obvious.
In the instance case, VON ASPEN teaches the beneficial effect provided by the inclusion of polyglycerol esters (e.g. a combination, preferably, polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate) as part of the active substance complex, and the resulted active substance complex provides several advantages or beneficial effects for the users of the cosmetic/hair treatment composition, i.e. improved shine and moisture balance, protect from oxidative damage, prevent grease re-absorption by the keratin fibers and increase washing fastness of colored keratin fibers, and delay the formation of dandruff, and such desirable effect would have motivated one ordinary skilled in the art to do so and include the above polyglycerol esters in the cosmetic/hair treatment composition.
Therefore, the beneficial effects and advantages provided by the aromatic alcohols (e.g. phenylethanol and/or phenylpropanol) and 2-methyl-3-isothiazolone (MIT) 

Conclusion

No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616